EX-10.72.16
Freddie Mac Loan Number  504181750
Summerville at Brighton




MULTIFAMILY NOTE
MULTISTATE – FIXED RATE
(REVISION DATE 6-1-2010)




US $11,650,000.00
Effective Date: March 29, 2011





FOR VALUE RECEIVED, the undersigned (together with such party's or parties'
successors and assigns, "Borrower") jointly and severally (if more than one)
promises to pay to the order of OAK GROVE COMMERCIAL MORTGAGE, LLC, a Delaware
limited liability company, the principal sum of Eleven Million Six Hundred Fifty
Thousand and No/100 Dollars ($11,650,000.00), with interest on the unpaid
principal balance, as hereinafter provided.


1.           Defined Terms.


(a)           As used in this Note:


"Base Recourse" means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.


"Business Day" means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.


"Default Rate" means an annual interest rate equal to four (4) percentage points
above the Fixed Interest Rate.  However, at no time will the Default Rate exceed
the Maximum Interest Rate.


"Fixed Interest Rate" means the annual interest rate of six and forty hundredths
percent (6.40%).


"Installment Due Date" means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note.  The "First Installment Due Date"
under this Note is May 1, 2011.


"Lender" means the holder from time to time of this Note.


"Loan" means the loan evidenced by this Note.
 

 
Page 1

--------------------------------------------------------------------------------

 



"Maturity Date" means the earlier of (i) April 1, 2021 (the "Scheduled Maturity
Date"), and (ii) the date on which the unpaid principal balance of this Note
becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document.


"Maximum Interest Rate" means the rate of interest that results in the maximum
amount of interest allowed by applicable law.


"Prepayment Premium Period" means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to
Lender.  The Prepayment Premium Period is the period from and including the date
of this Note until but not including the first day of the Window Period.


"Security Instrument" means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.


"Window Period" means the three (3) consecutive calendar month period prior to
the Scheduled Maturity Date.


"Yield Maintenance Period" means the period from and including the date of this
Note until but not including October 1, 2020.


(b)           Other capitalized terms used but not defined in this Note shall
have the meanings given to such terms in the Security Instrument.


2.           Address for Payment.  All payments due under this Note shall be
payable at c/o Oak Grove Commercial Mortgage, LLC, 2177 Youngman Avenue, Suite
300, St. Paul, Minnesota 55116, or such other place as may be designated by
Notice to Borrower from or on behalf of Lender.


3.           Payments.


(a)           Interest will accrue on the outstanding principal balance of this
Note at the Fixed Interest Rate, subject to the provisions of Section 8 of this
Note.


(b)           Interest under this Note shall be computed, payable and allocated
on the basis of an actual/360 interest calculation schedule (interest is payable
for the actual number of days in each month, and each month's interest is
calculated by multiplying the unpaid principal amount of this Note as of the
first day of the month for which interest is being calculated by the Fixed
Interest Rate, dividing the product by 360, and multiplying the quotient by the
number of days in

 
Page 2

--------------------------------------------------------------------------------

 

the month for which interest is being calculated).  The portion of the monthly
installment of principal and interest under this Note attributable to principal
and the portion attributable to interest will vary based upon the number of days
in the month for which such installment is paid. Each monthly payment of
principal and interest will first be applied to pay in full interest due, and
the balance of the monthly installment payment paid by Borrower will be credited
to principal.


(c)           Unless disbursement of principal is made by Lender to Borrower on
the first day of a calendar month, interest for the period beginning on the date
of disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note.  If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note.  The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note.  Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.


(d)           Beginning on the First Installment Due Date, and continuing until
and including the monthly installment due on the Maturity Date, principal and
accrued interest shall be payable by Borrower in consecutive monthly
installments due and payable on the first day of each calendar month.  The
amount of the monthly installment of principal and interest payable pursuant to
this Section 3(d) on an Installment Due Date shall be Seventy-Two Thousand Eight
Hundred Seventy-One and 44/100 Dollars ($72,871.44).


(e)           All remaining Indebtedness, including all principal and interest,
shall be due and payable by Borrower on the Maturity Date.


(f)           All payments under this Note shall be made in immediately
available U.S. funds.


(g)           Any regularly scheduled monthly installment of interest only or
principal and interest payable pursuant to this Section 3 that is received by
Lender before the date it is due shall be deemed to have been received on the
due date for the purpose of calculating interest due.


(h)           Any accrued interest remaining past due for 30 days or more, at
Lender's discretion, may be added to and become part of the unpaid principal
balance of this Note and any reference to "accrued interest" shall refer to
accrued interest which has not become part of the unpaid principal balance.  Any
amount added to principal pursuant to the Loan Documents shall bear interest at
the applicable rate or rates specified in this Note and shall be payable with
such interest upon demand by Lender and absent such demand, as provided in this
Note for the payment of principal and interest.


4.           Application of Payments.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and

 
Page 3

--------------------------------------------------------------------------------

 

payable at such time, Lender may apply the amount received to amounts then due
and payable in any manner and in any order determined by Lender, in Lender's
discretion.  Borrower agrees that neither Lender's acceptance of a payment from
Borrower in an amount that is less than all amounts then due and payable nor
Lender's application of such payment shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.


5.           Security.  The Indebtedness is secured by, among other things, the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender as to collateral for the Indebtedness.


6.           Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, any
prepayment premium payable under Section 10, and all other amounts payable under
this Note and any other Loan Document, shall at once become due and payable, at
the option of Lender, without any prior notice to Borrower (except if notice is
required by applicable law, then after such notice).  Lender may exercise this
option to accelerate regardless of any prior forbearance.  For purposes of
exercising such option, Lender shall calculate the prepayment premium as if
prepayment occurred on the date of acceleration.  If prepayment occurs
thereafter, Lender shall recalculate the prepayment premium as of the actual
prepayment date.


7.           Late Charge.


(a)           If any monthly installment of interest or principal and interest
or other amount payable under this Note or under the Security Instrument or any
other Loan Document is not received in full by Lender within ten (10) days after
the installment or other amount is due, counting from and including the date
such installment or other amount is due (unless applicable law requires a longer
period of time before a late charge may be imposed, in which event such longer
period shall be substituted), Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5%) of such
installment or other amount due (unless applicable law requires a lesser amount
be charged, in which event such lesser amount shall be substituted).


(b)           Borrower acknowledges that its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan and that it is extremely difficult and impractical to determine those
additional expenses.  Borrower agrees that the late charge payable pursuant to
this Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment.  The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.

 
Page 4

--------------------------------------------------------------------------------

 

8.           Default Rate.


(a)           So long as (i) any monthly installment under this Note remains
past due for thirty (30) days or more or (ii) any other Event of Default has
occurred and is continuing, then notwithstanding anything in Section 3 of this
Note to the contrary, interest under this Note shall accrue on the unpaid
principal balance from the Installment Due Date of the first such unpaid monthly
installment or the occurrence of such other Event of Default, as applicable, at
the Default Rate.


(b)           From and after the Maturity Date, the unpaid principal balance
shall continue to bear interest at the Default Rate until and including the date
on which the entire principal balance is paid in full.


(c)           Borrower acknowledges that (i) its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan, (ii) during the time that any monthly installment under this Note is
delinquent for thirty (30) days or more, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender's ability to meet its other obligations and to take advantage
of other investment opportunities; and (iii)  it is extremely difficult and
impractical to determine those additional costs and expenses.  Borrower also
acknowledges that, during the time that any monthly installment under this Note
is delinquent for thirty (30) days or more or any other Event of Default has
occurred and is continuing, Lender's risk of nonpayment of this Note will be
materially increased and Lender is entitled to be compensated for such increased
risk.  Borrower agrees that the increase in the rate of interest payable under
this Note to the Default Rate represents a fair and reasonable estimate, taking
into account all circumstances existing on the date of this Note, of the
additional costs and expenses Lender will incur by reason of the Borrower's
delinquent payment and the additional compensation Lender is entitled to receive
for the increased risks of nonpayment associated with a delinquent loan.


9.           Limits on Personal Liability.


(a)           Except as otherwise provided in this Section 9, Borrower shall
have no personal liability under this Note, the Security Instrument or any other
Loan Document for the repayment of the Indebtedness or for the performance of
any other obligations of Borrower under the Loan Documents and Lender's only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender's exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness.  This limitation on Borrower's liability shall not limit
or impair Lender's enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.


(b)           Borrower shall be personally liable to Lender for the amount of
the Base Recourse, plus any other amounts for which Borrower has personal
liability under this Section 9.

 
Page 5

--------------------------------------------------------------------------------

 



(c)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for the repayment of a further portion of the Indebtedness
equal to any loss or damage suffered by Lender as a result of the occurrence of
any of the following events:


 
(i)
Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3(a) of the Security Instrument and
the amount of all security deposits collected by Borrower from tenants then in
residence.  However, Borrower will not be personally liable for any failure
described in this subsection (i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.



 
(ii)
Borrower fails to apply all insurance proceeds and condemnation proceeds as
required by the Security Instrument.  However, Borrower will not be personally
liable for any failure described in this subsection (ii) if Borrower is unable
to apply insurance or condemnation proceeds as required by the Security
Instrument because of a valid order issued in a bankruptcy, receivership, or
similar judicial proceeding.



 
(iii)
Borrower fails to comply with Section 14(g) or (h) of the Security Instrument
relating to the delivery of books and records, statements, schedules and
reports.



 
(iv)
Borrower fails to pay when due in accordance with the terms of the Security
Instrument the amount of any item below marked "Deferred"; provided however,
that if no item is marked "Deferred", this Section 9(c)(iv) shall be of no force
or effect.



 
[Deferred]
Hazard Insurance premiums or other insurance premiums,

 
[Collect]
Taxes,

 
[Deferred]
water and sewer charges (that could become a lien on the Mortgaged Property),

 
[  N/A  ]
ground rents,

 
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)

 
 
(v)
Borrower engages in any willful act of material waste of the Mortgaged Property.




 
Page 6

--------------------------------------------------------------------------------

 

(d)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for:
 
 
 
(i)
the performance of all of Borrower's obligations under Section 18 of the
Security Instrument (relating to environmental matters);



 
(ii)
the costs of any audit under Section 14(g) of the Security Instrument; and



 
(iii)
any costs and expenses incurred by Lender in connection with the collection of
any amount for which Borrower is personally liable under this Section 9,
including Attorneys' Fees and Costs and the costs of conducting any independent
audit of Borrower's books and records to determine the amount for which Borrower
has personal liability.

 
(e)           All payments made by Borrower with respect to the Indebtedness and
all amounts received by Lender from the enforcement of its rights under the
Security Instrument and the other Loan Documents shall be applied first to the
portion of the Indebtedness for which Borrower has no personal liability.


(f)           Notwithstanding the Base Recourse, Borrower shall become
personally liable to Lender for the repayment of all of the Indebtedness upon
the occurrence of any of the following Events of Default:


 
(i)
Borrower's ownership of any property or operation of any business not permitted
by Section 33 of the Security Instrument;



 
(ii)
a Transfer (including, but not limited to, a lien or encumbrance) that is an
Event of Default under Section 21 of the Security Instrument, other than a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company;



 
(iii)
fraud or written material misrepresentation by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Indebtedness or any request for any action or
consent by Lender; or



 
(iv)
an involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower (by a party other than Lender) but only if Borrower
has failed to use commercially reasonable efforts to dismiss such proceeding or
has consented to such proceeding.



(g)           To the extent that Borrower has personal liability under this
Section 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has
 
 
Page 7

--------------------------------------------------------------------------------

 

exercised any rights against the Mortgaged Property or any other security, or
pursued any rights against any guarantor, or pursued any other rights available
to Lender under this Note, the Security Instrument, any other Loan Document or
applicable law. To the fullest extent permitted by applicable law, in any action
to enforce Borrower's personal liability under this Section 9, Borrower waives
any right to set off the value of the Mortgaged Property against such personal
liability.


10.           Voluntary and Involuntary Prepayments.


(a)           Any receipt by Lender of principal due under this Note prior to
the Maturity Date, other than principal required to be paid in monthly
installments pursuant to Section 3, constitutes a prepayment of principal under
this Note.  Without limiting the foregoing, any application by Lender, prior to
the Maturity Date, of any proceeds of collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note
constitutes a prepayment under this Note.


(b)           Borrower may voluntarily prepay all of the unpaid principal
balance of this Note on an Installment Due Date so long as Borrower designates
the date for such prepayment in a Notice from Borrower to Lender given at least
30 days prior to the date of such prepayment.  If an Installment Due Date (as
defined in Section 1(a)) falls on a day which is not a Business Day, then with
respect to payments made under this Section 10 only, the term "Installment Due
Date" shall mean the Business Day immediately preceding the scheduled
Installment Due Date.


(c)           Notwithstanding subsection (b) above, Borrower may voluntarily
prepay all of the unpaid principal balance of this Note on a Business Day other
than an Installment Due Date if Borrower provides Lender with the Notice set
forth in subsection (b) and meets the other requirements set forth in this
subsection.  Borrower acknowledges that Lender has agreed that Borrower may
prepay principal on a Business Day other than an Installment Due Date only
because Lender shall deem any prepayment received by Lender on any day other
than an Installment Due Date to have been received on the Installment Due Date
immediately following such prepayment and Borrower shall be responsible for all
interest that would have been due if the prepayment had actually been made on
the Installment Due Date immediately following such prepayment.


(d)           Unless otherwise expressly provided in the Loan Documents,
Borrower may not voluntarily prepay less than all of the unpaid principal
balance of this Note.  In order to voluntarily prepay all or any part of the
principal of this Note, Borrower must also pay to Lender, together with the
amount of principal being prepaid, (i) all accrued and unpaid interest due under
this Note, plus (ii) all other sums due to Lender at the time of such
prepayment, plus (iii) any prepayment premium calculated pursuant to
Section 10(e).



 
Page 8

--------------------------------------------------------------------------------

 

(e)           Except as provided in Section 10(f), a prepayment premium shall be
due and payable by Borrower in connection with any prepayment of principal under
this Note during the Prepayment Premium Period.  The prepayment premium shall be
computed as follows:


 
(i)
For any prepayment made during the Yield Maintenance Period, the prepayment
premium shall be whichever is the greater of subsections (A) and (B) below:

 
 
(A)
1.0% of the amount of principal being prepaid; or



 
(B)
the product obtained by multiplying:



 
(1)
the amount of principal being prepaid or accelerated,

                by
 
(2)
the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment Rate,

                by
 
(3)
the Present Value Factor.



 
For purposes of subsection (B), the following definitions shall apply:

 
 
Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed as a
decimal calculated to five digits.



 
Prepayment Date:  in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.



Assumed Reinvestment Rate:  one twelfth (1/12) of the yield rate expressed as a
decimal to two digits, as of the close of the trading session which is five
Business Days before the Prepayment Date, found among the Daily Treasury Yield
Curve Rates, commonly known as Constant Maturity Treasury (“CMT”) rates, with a
maturity equal to the remaining Yield Maintenance Period, as reported on the
U.S. Department of the Treasury website. If no published CMT maturity matches
the remaining Yield Maintenance Period, Lender shall interpolate as a decimal to
two digits the yield rate between (a) the CMT with a maturity closest to, but
shorter than, the remaining Yield Maintenance Period, and (b) the CMT with a
maturity closest to, but longer than, the remaining Yield Maintenance Period, as
follows:
 
formula1 [formula1.jpg]


 
Page 9

--------------------------------------------------------------------------------

 



 


 
 
A = yield rate for the CMT with a maturity shorter than the remaining Yield
Maintenance Period

 
 
B = yield rate for the CMT with a maturity longer than the remaining Yield
Maintenance Period

 
 
C = number of months to maturity for the CMT maturity shorter than the remaining
Yield Maintenance Period

 
 
D = number of months to maturity for the CMT maturity longer than the remaining
Yield Maintenance Period

 
 
E = number of months remaining in the Yield Maintenance Period



In the event the U.S. Department of the Treasury ceases publication of the CMT
rates, the Assumed Reinvestment Rate shall equal the yield rate on the first
U.S. Treasury security which is not callable or indexed to inflation and which
matures after the expiration of the Yield Maintenance Period.


 
Present Value Factor:  the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:



formula2 [formula2.jpg]

 
n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.



                         ARR = Assumed Reinvestment Rate



 
Page 10

--------------------------------------------------------------------------------

 

 
(ii)
For any prepayment made after the expiration of the Yield Maintenance Period but
during the remainder of the Prepayment Premium Period, the prepayment premium
shall be 1.0% of the amount of principal being prepaid.



(f)           Notwithstanding any other provision of this Section 10, no
prepayment premium shall be payable with respect to (i) any prepayment made
during the Window Period, or (ii) any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.


(g)           Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.


(h)           Borrower recognizes that any prepayment of any of the unpaid
principal balance of this Note, whether voluntary or involuntary or resulting
from an Event of Default by Borrower, will result in Lender's incurring loss,
including reinvestment loss, additional expense and frustration or impairment of
Lender's ability to meet its commitments to third parties.  Borrower agrees to
pay to Lender upon demand damages for the detriment caused by any prepayment,
and agrees that it is extremely difficult and impractical to ascertain the
extent of such damages.  Borrower therefore acknowledges and agrees that the
formula for calculating prepayment premiums set forth in this Note represents a
reasonable estimate of the damages Lender will incur because of a
prepayment.  Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the Loan,
and that the terms of this Note are in other respects more favorable to Borrower
as a result of the Borrower's voluntary agreement to the prepayment premium
provisions.


11.           Costs and Expenses.  To the fullest extent allowed by applicable
law, Borrower shall pay all expenses and costs, including Attorneys' Fees and
Costs incurred by Lender as a result of any default under this Note or in
connection with efforts to collect any amount due under this Note, or to enforce
the provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.


12.           Forbearance.  Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy.  The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender's right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment.  Enforcement by Lender of any
security for Borrower's

 
Page 11

--------------------------------------------------------------------------------

 

obligations under this Note shall not constitute an election by Lender of
remedies so as to preclude the exercise of any other right or remedy available
to Lender.


13.           Waivers.  Borrower and all endorsers and guarantors of this Note
and all other third party obligors waive presentment, demand, notice of
dishonor, protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace, and diligence in collecting the Indebtedness.


           14.           Loan Charges.  Neither this Note nor any of the other
Loan Documents shall be construed to create a contract for the use, forbearance
or detention of money requiring payment of interest at a rate greater than the
Maximum Interest Rate.  If any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower in connection with the
Loan is interpreted so that any interest or other charge provided for in any
Loan Document, whether considered separately or together with other charges
provided for in any other Loan Document, violates that law, and Borrower is
entitled to the benefit of that law, that interest or charge is hereby reduced
to the extent necessary to eliminate that violation.  The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the unpaid principal balance of this Note. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over the stated term of this Note.  Unless
otherwise required by applicable law, such allocation and spreading shall be
effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of this Note.


15.           Commercial Purpose.  Borrower represents that Borrower is
incurring the Indebtedness solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family, household, or agricultural
purposes.


16.           Counting of Days.  Except where otherwise specifically provided,
any reference in this Note to a period of "days" means calendar days, not
Business Days.


17.           Governing Law.  This Note shall be governed by the law of the
Property Jurisdiction.


18.           Captions.  The captions of the Sections of this Note are for
convenience only and shall be disregarded in construing this Note.


19.           Notices; Written Modifications.


(a)           All Notices, demands and other communications required or
permitted to be given pursuant to this Note shall be given in accordance with
Section 31 of the Security Instrument.



 
Page 12

--------------------------------------------------------------------------------

 

(b)           Any modification or amendment to this Note shall be ineffective
unless in writing signed by the party sought to be charged with such
modification or amendment; provided, however, in the event of a Transfer under
the terms of the Security Instrument that requires Lender's consent, any or some
or all of the Modifications to Multifamily Note set forth in Exhibit A to this
Note may be modified or rendered void by Lender at Lender's option, by Notice to
Borrower and the transferee, as a condition of Lender's consent.


20.           Consent to Jurisdiction and Venue.  Borrower agrees that any
controversy arising under or in relation to this Note may be litigated in the
Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to this Note.  Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.  However, nothing in this
Note is intended to limit any right that Lender may have to bring any suit,
action or proceeding relating to matters arising under this Note in any court of
any other jurisdiction.


21.           WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR
THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


22.           State-Specific Provisions.  N/A


ATTACHED EXHIBIT.  The Exhibit noted below, if marked with an "X" in the space
provided, is attached to this Note:


[X]           Exhibit A                      Modifications to Multifamily Note






[Remainder of page intentionally left blank; signatures follow.]

 
Page 13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and in consideration of the Lender's agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.  Borrower intends that this Note
shall be deemed to be signed and delivered as a sealed instrument.


EMERIVENT BRIGHTON LLC,
a Delaware limited liability company
 
By:           Summerville Senior Living, Inc.,
a Delaware corporation, its sole member
 
By:      /s/ Eric Mendelsohn
Eric Mendelsohn
Senior Vice President, Corporate Development
 
                     54-1789198                                                                 
                      Borrower's Social Security/Employer ID Number



 
Page 14

--------------------------------------------------------------------------------

 

PAY TO THE ORDER OF ______________________________________________________
WITHOUT RECOURSE






OAK GROVE COMMERCIAL MORTGAGE, LLC, a Delaware limited liability company






By:      /s/ Beverly D. Berquam
Name: Beverly D. Berquam
Title:   Assistant Vice President


Date:           March 29, 2011
























Freddie Mac Loan Number  504181750



 
Page 15

--------------------------------------------------------------------------------

 

EXHIBIT A


MODIFICATIONS TO MULTIFAMILY NOTE


The following modifications are made to the text of the Note that precedes this
Exhibit.


1.  
The following subsections are added as Subsections 9(c)(vi) and (vii) to the
Note:



“(vi)           the avoidance, in whole or in part, of the transfer creating the
lien of the Security Instrument, or a court order providing an alternative
remedy to that avoidance, because of the occurrence on or before the date that
the Security Instrument was recorded of a fraudulent transfer or a preference
under federal bankruptcy, state insolvency, or similar creditors’ rights laws.


(vii)           Borrower’s failure (regardless of whether or not Lender has
consented to such failure) to maintain excess professional liability or umbrella
liability insurance coverage in per occurrence or general aggregate amounts at
least as great as the minimum professional liability or umbrella liability
insurance coverages from time to time established by Lender (until Lender
notifies Borrower otherwise, the minimum professional liability and umbrella
liability insurance coverage required by Lender is $5,000,000 per occurrence and
general aggregate).”


2.  
The following subsection is added as Subsection 9(d)(iv) to the Note:



“(iv)           any costs, fees, expenses, losses, or damages incurred or
suffered  by Lender as a result of an insurance claim not being covered by
Borrower’s captive insurer, which claim would or should have been covered by the
insurance required under Section 19 of the Security Instrument, in Lender’s
reasonable determination.”
 




 
Page A - 1

--------------------------------------------------------------------------------

 
